
	

113 S2722 IS: Protecting Our Infants Act of 2014
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2722
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. McConnell introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To facilitate identification and dissemination of evidence-informed recommendations for
			 addressing maternal addiction and neonatal abstinence syndrome and to
			 provide for studies with respect to neonatal abstinence syndrome. 
	
	
		1.Short title
			This Act may be cited as the
		  Protecting Our Infants Act of 2014.
		2.Evidence-informed recommendations with respect to maternal addiction and neonatal abstinence
			 syndrome(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall coordinate and facilitate the—(1)identification and compilation of evidence-informed recommendations for physicians, nurses, and
			 hospital facilities with respect to neonatal abstinence syndrome; and(2)identification of any gaps, as appropriate, in such evidence-informed recommendations that may
			 require additional research or analysis with respect to—(A)screening and intervention for maternal substance abuse, including the misuse or abuse of
			 prescription drugs in women of childbearing age and pregnant women;(B)treatment for pregnant and post­par­tum women with a substance use disorder, including the misuse
			 or
			 abuse of prescription drugs;(C)screening of infants for neonatal abstinence syndrome and for the risk of developing neonatal
			 abstinence syndrome;(D)treatment for infants with neonatal abstinence syndrome, including evidence-informed
			 recommendations surrounding evaluation and treatment with pharmacological
			 and non-pharmacological interventions; and(E)ongoing treatment, services, and supports for postpartum women with a substance use disorder,
			 including misuse or abuse of prescription drugs, and infants and children
			 with neonatal abstinence syndrome.(b)InputIn carrying out subsection (a), the Secretary shall consider input from stakeholders, such as
			 health professionals, public health officials, and law enforcement.(c)Dissemination of informationThe Secretary shall disseminate to appropriate stakeholders in States and local communities the
			 evidence-informed recommendations identified under subsection (a).(d)Addressing Research Needs for Maternal Addiction and Neonatal Abstinence SyndromeThe Secretary shall conduct a study to evaluate—(1)factors related to the increased prevalence of maternal opiate misuse and abuse;(2)factors related to maternal misuse and abuse of opiates, including—(A)barriers to identifying and treating maternal misuse and abuse of opiates; and(B)the most effective prevention and treatment strategies for pregnant women and other women of
			 childbearing age who are at risk for or dependent on opiates; and(3)factors related to neonatal abstinence syndrome, including—(A)epidemiological studies concerning neonatal abstinence syndrome;(B)the most effective methods to diagnose and treat neonatal abstinence syndrome; and(C)the long-term effects of neonatal abstinence syndrome and the need for a longer-term study on
			 infants and children at risk for developing neonatal abstinence syndrome
			 or diagnosed with neonatal abstinence syndrome.(e)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall provide to the
			 Committee on Health, Education, Labor, and Pensions of the
			 Senate and the Committee on Energy and Commerce of the House of
			 Representatives the findings from the study under subsection (d) and a
			 report that identifies the gaps in evidence-informed
			 recommendations that require additional research or analysis, and priority
			 areas for additional research.3.Improving data on neonatal abstinence syndromeThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease
			 Control and Prevention, shall
			 provide technical assistance to States to improve the availability and
			 quality of data collection and surveillance activities regarding neonatal
			 abstinence syndrome, including—(1)incidence and prevalence of neonatal abstinence syndrome;(2)the identification of causes for neonatal abstinence syndrome, including new and emerging trends;
			 and(3)the identification of demographics and other relevant information associated with neonatal
			 abstinence syndrome.4.Pain management alternativesIt is the sense of Congress that the Director of the National Institutes of Health should continue
			 research with respect to pain management, including for women of
			 childbearing age.5.GAO studyNot later than 1 year after the date of enactment of this Act, the Comptroller General of the
			 United States shall conduct a study evaluating—(1)the availability and effectiveness of federally facilitated substance abuse treatment programs for
			 pregnant women and their children;(2)the availability and effectiveness of Federal programs that encourage State adoption and
			 implementation of programs to ensure—(A)the safety and health of mothers who have a substance use disorder; and(B)the safety and health of children with neonatal abstinence syndrome;(3)the effectiveness of Federal data systems and surveillance programs used to monitor or track drug
			 utilization and resulting trends, including whether information on
			 neonatal abstinence syndrome is incorporated into such data systems; and(4)the identification of the use of all discretionary funds to address maternal substance abuse,
			 including the misuse and abuse of prescription drugs.
			
